Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15, & 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  However the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjio US 20120042345 in view of Ayotte 10693557

1. A network comprising:
antenna circuitry to receive incoming signals and transmit outgoing signals (Tjio: fig. 3, unit 202 satellite antenna, 310 RF antenna);
remote modem circuitry, connected to the antenna circuitry by analog cabling, to demodulate a first incoming signal of the incoming signals to produce first incoming data (Tjio: fig. 3, unit 330, 320 [0040-0041] - receive data packets from base station 120 (e.g., via LTE module 320) and forward the data packets toward user devices 270); and
control circuitry, remote from the remote modem circuitry and connected to the remote modem circuitry via digital cabling to control a behavior of the remote modem circuitry and to receive the first incoming data from the remote modem circuitry (Tjio: fig. 2-3, [0031] Coax-to-Cat 5 adapter 250 (i.e., as control circuit) may include a conventional device to convert incoming signals from coaxial cables to outgoing signals on Cat 5 cables).
Tjio merely discloses the term “behavior”
Ayotte further teaches the term behavior (Ayotte: fig. 3, unit 304, col. 10, lines 64-col. 11, lines 65 – “metric”) in order to determine metric, the network controller routes the data packets associated with data streams to one of an RF router (e.g., the RF router 116) or a LiFi router (e.g., the LiFi router 118).
Thus, it would have been obvious to one ordinary skill in the art before filing date of the claim invention to include the above recited limitation into the Tjio’s invention in order to determine metric, the network controller routes the data packets associated with data streams to one of an RF router (e.g., the RF router 116) or a LiFi router (e.g., the LiFi router 118), as taught by Ayotte. 

2. The network according to claim 1, wherein the remote modem circuitry is nearer to the antenna circuitry than the control circuitry (Tjio: fig. 2-3, unit 330-350; Ayotte: fig. 1A, unit 124).

3. The network according to claim 1, wherein a length of the analog cabling is less than a length of the digital cabling (Tjio: fig. 2-3, unit 330-350).

4. The network according to claim 1, wherein the remote modem circuitry is adapted to modulate outgoing data to produce a first outgoing signal of the outgoing signals (Tjio: fig. 2-3, [0040-0041]).

5. The network according to claim 1, comprising further modem circuitry to demodulate a second incoming signal of the incoming signals to produce second incoming data and to provide (Tjio: fig. 2-3, unit 250 [0031]; Ayotte: fig. 1A, unit 124 “modems”).

6. The network according to claim 5, wherein the further modem circuitry is adapted to modulate second outgoing data to produce a second outgoing signal of the outgoing signals (Tjio: fig. 2-3, unit 250 [0031, 0040-0041]; Ayotte: fig. 1A, unit 124 “modems”).

7. The network according to claim 5, comprising beamforming circuitry to perform beamforming using the modem circuitry and the further modem circuitry (Tjio: fig. 2-3, unit 310 [0040]).

8. The network according to claim 5, wherein the control circuitry comprises the further modem circuitry (Tjio: fig. 2-3, unit 250 [0031]).

9. The network according to claim 5, wherein the further modem circuitry is further remote modem circuitry (Tjio: fig. 2-3, unit 320 “e.g., as the third modem & unit 250 as the second modem; Ayotte: fig. 1A, unit 124 “modems”); and the further remote modem circuitry is nearer to the antenna circuitry than the control circuitry (Tjio: fig. 2-3, unit 320; Ayotte: fig. 1A, unit 124 “modems”).

11. The network according to claim 5, wherein the first incoming signal originates from a first base station; the second incoming signal originates from a second base station; the control circuitry is adapted to perform a comparison between the first incoming signal and the second (Tjio: fig. 2-3, 8, unit 310 & 202, claim 17-18; Ayotte: fig. 3, unit 304, col. 10, lines 64-col. 11, lines 65 – “the metric may be based on at least one of signal strength, signal to noise ratio, carrier to noise ratio, receive power, transmit power, packet loss rate, and/or round trip time”).

12. The network according to claim 11, wherein the comparison considers a signal strength of the first incoming signal and the second incoming signal (Tjio: fig. 8, unit 800, claim 17-18; Ayotte: fig. 3, unit 304, col. 10, lines 64-col. 11, lines 65 – “the metric may be based on at least one of signal strength, signal to noise ratio, carrier to noise ratio, receive power, transmit power, packet loss rate, and/or round trip time”).

13. The network according to claim 11, wherein the comparison considers a change in signal strength of the first incoming signal and the second incoming signal (Tjio: fig. 8, unit 800, claim 17-18; Ayotte: fig. 3, unit 304, col. 10, lines 64-col. 11, lines 65 – “the metric may be based on at least one of signal strength, signal to noise ratio, carrier to noise ratio, receive power, transmit power, packet loss rate, and/or round trip time”).

14. A vehicle comprising the network of claim 1, wherein the antenna circuitry is external to the vehicle; and the control circuitry is internal to the vehicle (Ayotte: fig. 1, unit 126). 

(Ayotte: fig. 1, unit 1246).

Regarding claims 18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-15, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjio US 20120042345 in view of Ayotte 10693557 further in view of Lauer 20180014269
10. The network according to claim 5, wherein the antenna circuitry comprises a first antenna array and a second antenna array; the remote modem circuitry is connected to the first antenna array; and the further modem circuitry is connected to the second antenna array (Tjio: fig. 2-3, unit 320, claim 19-20).
	Lauer further teaches second antenna array (Lauer: fig. 1 unit 108 [0022]) in order to make the plurality of modems 115 to be connected to at least one respective antenna 108 for transmitting communications over the external communication link 147 using the particular communication protocol and/or at the particular frequency band [0022]
Thus, it would have been obvious to one ordinary skill in the art before filing date of the claim invention to include the above recited limitation into the Tjio’s invention in order to make . 

Response to Arguments
           Applicant's arguments filed on 09/16/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
           According Applicant elected Group I (claim 1-15 & 18) with travers, because Examination of both groups of claims would not be overly burdensome on the Examiner. Claims 16, 17 and 19 are withdrawn without prejudice or disclaimer of the subject matter recited therein. Rejoinder is requested.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to the claims 16-17, 19 which are distinct and separate steps from the (elected Group I)... See MPEP § 806.05(d). Thus, Examiner maintains the rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415